Citation Nr: 0515086	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-34 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to additional past due benefits based on a grant 
of total disability evaluation for service-connected post-
traumatic stress disorder, effective from October 30, 1997.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from July 1968 to November 
1969.

This comes before the Board of Veterans' Appeals (Board) from 
a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  In this decision, the RO granted a total disability 
evaluation for post-traumatic stress disorder (PTSD) 
effective from October 30, 1997.  The veteran has contested 
this determination on the grounds that VA has underpaid the 
past due amount of disability compensation.

The Board notes that it issued a remand in April 2001 on the 
issues of entitlement to an increased evaluation for PTSD and 
entitlement to a total disability evaluation due to 
individual unemployability (TDIU).  As noted above, the RO 
granted a total schedular evaluation for the PTSD in 
September 2002.  This award was made effective from October 
30, 1997, the date the veteran's original claim for service 
connection was received by VA.  See 38 C.F.R. § 3.400 (2004).  
Neither the veteran nor his attorney had expressed any 
disagreement with the award of a total schedular evaluation 
or further discussed the issue of TDIU.  The Board finds that 
the issue of entitlement to TDIU was rendered moot by the 
September 2002 decision as an award of TDIU would provide no 
additional compensation to the veteran, and the schedular 
award was made effective prior to the initial claim for TDIU.  
In addition, as the veteran has received the highest 
schedular evaluation possible for his PTSD, the September 
2002 decision was a total grant of all benefits sought on 
appeal.  Therefore, the two issues remanded in April 2001 are 
no longer in appellate status.


FINDING OF FACT

The veteran has received all authorized retroactive 
disability compensation based on the September 2002 award of 
a total disability evaluation for PTSD, effective from 
October 30, 1997.


CONCLUSION OF LAW

Entitlement to addition retroactive compensation payment 
based on the award of a total disability evaluation for PTSD 
is not authorized as a matter of law  38 U.S.C.A. §§ 1104, 
1114(j) (West 2002); 38 C.F.R. § 3.21 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  The President of the United States signed into law 
in November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduced several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  However, 
the Court of Appeals for Veterans Claims (Court) ruled in 
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that 
the provisions of the VCAA are not applicable where the law, 
not the factual evidence, is dispositive.  As this case 
concerns a legal determination regarding retroactive payment 
of VA disability compensation under the provisions of 
38 U.S.C.A. § 1114(j), the provisions of the VCAA are not 
applicable.  See VAOPGCPREC 5-04.

The veteran was provided with a the Statement of the Case 
(SOC) in October 2003 that informed him and his attorney of 
the evidence that VA had considered, the pertinent laws and 
regulations, and the reasons and bases for VA's decision.  
The SOC fully meets the requirements of 38 U.S.C.A. 
§ 7105(d)(1) as it provided notification of the evidence 
reviewed and informed the veteran of VA's reasons and bases 
for denying his claim.  See also 38 C.F.R. § 19.29.  

The veteran was informed of his appellate rights, to include 
appearing before VA at a hearing on appeal, in the cover 
letter attached to the SOC and on the VA Form 9 (Appeal to 
the Board of Veterans' Appeals) enclosed with this SOC.  The 
VA Form 9 issued in October 2003 informed the veteran of his 
right to a hearing before the Board on this matter.  Neither 
the veteran nor his attorney has requested a hearing before 
VA.  Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the appellant in the development 
of the current claim.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See 38 C.F.R. § 20.1102; see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (The 
"harmless error doctrine" is applicable when evaluating 
VA's duty to notify and assist).  Of course, an error is not 
harmless when it "reasonably affected the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  As the veteran is not entitled to any further 
retroactive disability compensation under the provisions of 
38 U.S.C.A. § 1114(j) as a matter of law, there is no 
additional/pertinent information to dispute VA's findings of 
October 2003.  Thus, further development of this issue would 
serve no useful purpose.  No amount of notice or development 
can change this legal finding.  The legal outcome is clearly 
dictated by the existing law regardless of any further notice 
the appellant might receive.  Therefore, any error regarding 
VA's duty to notify and assist in this case is harmless.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.   In 
addition, as the appellant has been provided with the 
opportunity to present evidence and arguments on his behalf 
and availed himself of those opportunities, appellate review 
is appropriate at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).



Analysis

As noted above, the veteran was awarded a total schedular 
evaluation for his PTSD by rating decision issued on 
September 26, 2002.  This award was made effective from 
October 30, 1997.  His past due award since the date of claim 
was calculated based on the provisions of 38 U.S.C.A. 
§ 1114(j) at the monthly rate payable for each year 
increasing progressively from October 1997 to September 2002 
based on yearly cost-of-living adjustments.

According to 38 U.S.C.A. § 1114(j), for the purposes of 
paying compensation under the provisions of 38 U.S.C.A. 
§ 1110, "if and while the disability is rated as total the 
monthly compensation shall be $2,163."  See 38 U.S.C.A. 
§ 1114(j) (West 2002).  The provisions of 38 U.S.C.A. 
§ 1104(a) mandate cost-of-living adjustments be made to VA 
disability compensation until the year 2011 and these 
adjustments are tied to increases in Social Security 
benefits.  The law mandates that rates of VA disability 
compensation are adjusted periodically due to cost of living 
adjustments and these changes are reflected in periodically 
changed Public Laws.  According to 38 C.F.R. § 3.21, the 
rates of compensation are published in tabular form in 
Appendix B of the Veterans Benefits Administration Manual 
M21-1 and are to be given the same force and effect as if 
published in the Code of Federal Regulations at Title 38.

Periodic changes in Public Law set the monthly rate payable 
for a total disability evaluation at $1,924.00 effective from 
December 1, 1996 (Pub. L. No. 104-263), at $1,964.00 
effective from December 1, 1997 (Pub. L. No. 105-98), at 
$1,989.00 effective December 1, 1998 (Pub. L. No. 105-368), 
at $2,036.00 effective from December 1, 1999 (Pub. L. No. 
106-118), at $2,107.00 effective from December 1, 2000 (Pub. 
L. No. 106-413), at $2,163.00 effective from December 1, 2001 
(Pub. L. No. 107-94).  See Veterans Benefits Administration 
Manual M21-1, Appendix B.

The appellant's attorney has contended that under the 
provisions of 38 U.S.C.A. § 1114(j), the veteran is entitled 
to a monthly compensation in the amount of $2,163.00 from 
October 1997.  The attorney contends that the provisions of 
38 U.S.C.A. § 1114(j) require that when a total schedular 
evaluation is awarded, the veteran must be awarded the amount 
of $2,163.00 for the entire period "if and while" the 
claimant's disability is rated as total.  In plain English, 
the appellant argues that 38 U.S.C.A. § 1114(j) requires that 
the rate at which monthly compensation is paid when a total 
disability evaluation is awarded must be back paid (at that 
current rate) to the date he was awarded a total disability 
evaluation.

The attorney has failed to take into account the legislative 
scheme noted in the provisions of 38 U.S.C.A. § 1104 that 
disability compensation is not to remain static, but is to be 
adjusted based on the cost-of-living.  Thus, the provisions 
of 38 C.F.R. § 3.21 do not contradict the "plain meaning" 
of provisions at 38 U.S.C.A. § 1114(j), but in fact provide 
for the yearly adjustment due to cost-of-living changes 
mandated by 38 U.S.C.A. § 1104.  These laws and regulations 
make cost-of-living adjustments binding on the way VA pays 
its retroactive benefits.  See 38 U.S.C.A. § 7104(c) (The 
Board shall be bound in its decision by law, VA regulations, 
instructions of the VA Secretary, and precedent opinions of 
VA General Counsel.)

In addition, the Public Laws enacted to provide for the cost-
of-living adjustment do not provide for retroactive effect.  
According to the VA General Counsel's opinion in VAOPGCPREC 
7-2003 (Nov. 19, 2003), when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  Statutes and regulations are presumed not to 
apply in any manner that would produce genuinely retroactive 
effects, unless the statute or regulation itself provides for 
such retroactivity.  See Landgraf v. USI Film Products, 511 
U.S. 244 (1994); Regions Hospital v. Shalala, 522 U.S. 448 
(1998); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
As there is no explicit provision in any of the Public Laws 
discussed above giving the noted monthly compensation amount 
retroactive effects, the Board finds that any increased 
evaluation authorized under these laws cannot be awarded 
earlier than the effective date contained in the law.  In 
other words, the effective date of the Public Law clearly 
prohibits applying its changes to disability compensation 
prior to that date.

Finally, application of the provisions of 38 U.S.C.A. 
§ 1114(j) in isolation from other provisions of the United 
States Code, Title 38 and Code of Federal Regulations, Title 
38, as argued by the attorney would lead to an absurd result.  
That is, if VA applied the plain meaning of 38 U.S.C.A. 
§ 1114(j) ("if and while the disability is rated as total") 
as interpreted by the attorney, the veteran would only 
receive a monthly payment of $2,163.00 for the duration of 
his total evaluation.  This interpretation would not allow 
future increases in the veteran's disability compensation due 
to cost-of-living changes.  Such an interpretation is not 
contemplated in the applicable statutes and would be against 
the veteran's own interest by prohibiting future increases in 
his disability compensation due to increased living costs.

Based on the above analysis, the Board finds that as a matter 
of law the veteran's claim for payment of additional 
retroactive disability compensation based on the award of 
total disability compensation for PTSD must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.)


ORDER

The appeal is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


